          Case 1:18-cv-00500-LY Document 81 Filed 07/23/20 Page 1 of 2


                                                                                            4_
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION                                 2020   JUL 23 PM   2:   Ii

                                                                                     CLE.                     I
WHOLE WOMAN'S HEALTH                                 §
ALLIANCE, FUND TEXAS CHOICE,                         §
                                                                                    VfT11
LILITH FUND, INC., NORTH TEXAS                       §
EQUAL ACCESS FUND, THE AFIYA                         §
CENTER, WEST FUND, AND BHAVIK                        §
KUMAR, M.D.. M.P.H.,                                 §
                   PLAINTIFFS,                       §
                                                     §
V.                                                   §    CAUSE NO. A: 1 8-CV-00500-LY
                                                     §

KEN PAXTON, ATTORNEY GENERAL                         §
OF TEXAS, CECILE YOUNG, ACTING                       §
EXECUTIVE COMMISSIONER OF THE                        §
TEXAS HEALTH AND HUMAN                               §
SERVICES COMMISSION, JOHN W.                         §
HELLERSTEDT, M.D.,                                   §
COMMISSIONER OF THE TEXAS                            §
DEPARTMENT OF STATE HEALTH                           §
SERVICES, STEPHEN BR1NT                              §
CARLTON, EXECUTIVE DIRECTOR                          §
OF THE TEXAS MEDICAL BOARD,                          §
AND JAMES B. MILIKEN,                                §
CHANCELLOR OF THE UNIVERSITY                         §
OF TEXAS SYSTEM, EACH IN THEIR                       §
OFFICIAL CAPACITIES; AND DAVID                       §
ESCAMILLA, TRAVIS COUNTY                             §
ATTORNEY, IN HIS OFFICIAL                            §
CAPACITY, AND AS                                     §
REPRESENTATIVE OF THE CLASS OF                       §
ALL TEXAS COUNTY AND DISTRICT                        §
ATTORNEYS WITH AUTHORITY TO                          §
PROSECUTE MISDEMEANOR                                §
OFFENSES,                                            §
                 DEFENDANTS.                         §


                                               ORDER

       Before the court is the above styled and numbered action, which the court stayed on February

26,2020, pending further order of the court and the Supreme Court of the United States's resolution

of June Medical L.L. C.   v.   Russo, No. 18-1323,       U.S.   ,   2020 WL 3492640 (2020). On July
           Case 1:18-cv-00500-LY Document 81 Filed 07/23/20 Page 2 of 2




22,2020, the court held a telephone status conference at which Plaintiffs, the State Defendants, and

Defendant David Escamilla appeared by counsel. Having considered the case file, the comments by

counsel, and the applicable law,

       IT IS   ORDERED that the stay ordered February 26, 2020, is LIFTED.

       IT IS   FURTHER ORDERED that Plaintiffs may file supplemental briefing to the extent

discussed during the telephone conference, not to exceed 10 pages, on or before August 6, 2020.

       IT IS   FURTHER ORDERED that Defendants may file supplemental briefing in response,

not to exceed 5 pages, on or before August 13, 2020.

       SIGNED this                 day of July, 2020.




                                                UN ED STATE DIST




                                                    2
